UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 12, 2012 NATIONAL TECHNICAL SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) California 0-16438 95-4134955 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 24007 Ventura Boulevard, Suite 200 Calabasas, California (Address of Principal Executive Offices) Zip Code (818) 591-0776 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operation and Financial Condition. On September 12, 2012, we issued a press release announcing our financial results for the second fiscal quarter ended July 31, 2012. A copy of that press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference.Later today we will be holding a conference call to discuss our financial results for the first quarter.The conference call was announced in a press release issued on September 5, 2012.A copy of that press release is attached hereto as Exhibit 99.2 and is incorporated herein by reference. The information in this Item 2.02 and Exhibits 99.1 and 99.2 is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press release dated September 12, 2012 Exhibit 99.2 Press release dated September 5, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 12, 2012 National Technical Systems, Inc. By: /s/ Michael El-Hillow Name: Michael El-Hillow Title: Sr. Vice President, CFO
